482 F.2d 282
6 Fair Empl. Prac. Cas. (BNA) 119, 6 Empl. Prac. Dec. P 8786William J. HART and Paul A. Stackhouse, Appellants,v.UNITED STEELWORKERS OF AMERICA, AFL-CIO-C.L.C., and I. W.Abel, President, Appellees.
No. 72-2022.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) July 2, 1973.Decided July 12, 1973.

J. W. McIlvaine, California, Pa., Hormell, Tempest, Bigi & Melenyzer, Monongahela, Pa., for appellants.
Michael H. Gottesman, Washington, D. C., and Carl Frankel, James D. English, Pittsburgh, Pa., for appellees.
Before GIBBONS and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In this action two members of the United Steelworkers of America, alleging that the Union violated the Age Discrimination in Employment Act of 1967, 29 U.S.C. Secs. 621-34 by declaring them ineligible to run for union office because of their age, sought injunctive relief requiring that the Union facilitate their candidacies.  The district court denied injunctive relief and this court denied injunctive relief pending appeal.  Meanwhile on February 13, 1973 the election of union officers for a four-year term was held.  The officers elected took office on June 1, 1973.  Also, prior to February 13, 1973 the plaintiffs became sixty-five years of age.  They are now both beyond the age protected by the Age Discrimination in Employment Act of 1967 and beyond the age of eligibility for union office set forth in the union constitution.  No injunctive relief can be given to plaintiffs in these circumstances, and the case is moot.  E.g., Golden v. Zwickler, 394 U.S. 103, 89 S. Ct. 956, 22 L. Ed. 2d 113 (1969); Colpo v. Highway Truck Drivers, Local 107, 305 F.2d 362 (3d Cir.), cert. denied, 371 U.S. 890, 83 S. Ct. 188, 9 L. Ed. 2d 123 (1962).


2
This appeal will be dismissed and the case remanded to district court where the judgment appealed from will be vacated as moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).